Citation Nr: 0948646	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In September 2009, the Veteran and his spouse testified at a 
hearing before the undersigned, via videoconference.  A 
transcript of the hearing is associated with the claims file.  
The Veteran also submitted additional evidence consisting of 
multiple VA treatment records dated through November 2008.  
See 38 C.F.R. § 20.1304 (2008).  The Board notes that the 
Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran has a current diagnosis of PTSD.

2.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran's PTSD is a result of his active duty military 
service


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and the implementing regulations.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the Veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a tractor operator with the 368th Transportation 
Company.  Although, the Board notes that the Veteran received 
expert rifle and sharpshooter awards, there is no indication 
that he engaged in combat with the enemy.  Therefore, as 
indicated above, the Veteran's lay testimony alone is not 
enough to establish the occurrence of the alleged stressor, 
and the evidence must contain independent statements or 
records supporting such occurrence.  See Morneau; Dizoglio; 
West (Carlton); and Zarycki.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service personnel records reflect that he 
served in the Republic of Vietnam from October 1966 to the 
end of his enlistment.  He has reported several stressor 
incidents, including being frightened when he and other 
service members were lost in the dark during his first night 
in Vietnam, seeing several Viet Cong killed when they tried 
to climb through a barbed wire fence, and rocket and mortar 
attacks, to include one that occurred in November 1966.  The 
Board observes that the Joint Services Records Research 
Center (JSRRC) reported that a search of unit records 
revealed that between October 1966 and January 1967, his unit 
experienced sapper, satchel and mortar attacks at least 
twice.  Accordingly, the Board considers the Veteran's 
stressor of rocket and mortar attacks to be verified. 

The Board also finds that the Veteran has a current diagnosis 
of PTSD.  The Board notes that any diagnosis of a psychiatric 
disorder must meet the criteria for such diagnosis as defined 
in the Diagnostic and Statistical Manual, Fourth Edition 
(DSM-IV).  38 C.F.R. § 4.125.  In this regard, the Board 
notes that there is conflicting medical evidence of record.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

At a March 2008 VA examination, the VA examiner found that 
the Veteran did not meet the criteria for any psychiatric 
disorder under the DSM-IV, although she stated that the 
Veteran presented with some symptoms of PTSD.  The examiner 
based this assessment on her review of the claims file and 
examination of the Veteran. 

In contrast, a private psychologist, Dr. JM, assessed the 
Veteran in September 2009 and diagnosed PTSD.  In reporting 
the diagnosis, Dr. JM identified the various symptoms the 
Veteran endorsed that met the five criteria for a PTSD 
diagnosis delineated by the DSM-IV, to include a stressor of 
an ammo dump that was hit in an attack.  As with the VA 
examination, Dr. JM based this assessment on a review of the 
claims file and examination of the Veteran.   
In light of the above, the Board determines that the evidence 
that the Veteran has a current diagnosis of PTSD is in 
equipoise.  The VA and private examinations appear to be 
essentially equal in terms of the evidence reviewed.  
Further, although the VA examiner did not find that the 
Veteran met all the criteria for a PTSD diagnosis, she did 
identify PTSD symptoms, and the Board also notes that there 
is no medical evidence of record showing another diagnosis 
associated with the Veteran's symptoms.  Therefore, the Board 
finds that it is at least as likely as not that the Veteran 
has a current diagnosis of PTSD. 

Moreover, the Board finds that the Veteran's diagnosis of 
PTSD is associated with a verified in-service stressor.  The 
Board acknowledges that Dr. JM's report does not explicitly 
state that the attack that exploded the ammo dump was one of 
the attacks verified by JSRRC, the Board determines that it 
is likely that such an attack would be the type responsible 
for the explosion of an ammo dump.  Accordingly, the Board 
again affords the benefit of the doubt to the Veteran and 
concludes that he has a current diagnosis of PTSD based on a 
verified in-service stressor.  Thus, resolving all reasonable 
doubt in favor of the Veteran, the Veteran's claim of 
entitlement to service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


